Title: From Thomas Jefferson to Uriah Forrest, 13 June 1790
From: Jefferson, Thomas
To: Forrest, Uriah



Dear Sir
New York June 13. 1790.

Your favor of May 13. found me under a severe indisposition, and I embrace the first moment I am able to answer it. Mr. Boyd’s brother in Paris desired me to inform myself of his situation, and communicate it to him, and expressed a desire to assist him if he could find out how to do it so as to be guarded against his intentions  being defeated. I thought from his manner of speaking with me that he had it in contemplation to relieve his brother effectually; but he did not say precisely how far. I have written to him fully on the subject, have informed him of the necessity his brother is under of drawing on him, and have recommended the acceptance of his bills: and I believe he will accept them, but I am not authorised to say positively that he will. At any event no draught must be made till we hear from him, which may be expected as soon as the distance will permit. I am still so unwell as to be able to add nothing more than assurances of the esteem with which I am Dear Sir Your most obedt. humble servt.,

Th: Jefferson

